DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “storing the structure” in line 3.  There is insufficient antecedent basis for “the structure” in the claim. Since the structure in the claim could not be determined, the limitation of claim 3 is not considered at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (U.S. Patent Application Publication No. 2022/0059386).
Regarding to claim 1, Fujikawa teaches a method for manufacturing a handle substrate, the method comprising the steps of:
a) providing a support substrate comprising a receiving face (Fig. 2, stack 1+2; [0032], line 3),
b) depositing an anti-adherent formulation comprising a first solvent over the
receiving face of the support substrate so as to form a film (Fig. 3, element 3; [0033], lines 1-4; [0063], last 5 lines),
c) depositing a liquid formulation over a face of the film, before the complete evaporation of the first solvent, the liquid formulation being intended to form an adhesive layer (Fig. 4, element 4; [0036], lines 1-6; [0064], lines 1-9), and
d) evaporating the first solvent so as to obtain anti-adherent film from the film in order to obtain the handle substrate ([0034], last 7 lines, [0036], last 4 lines).
Fujikawa discloses the bonding strength between the anti-adherent film 3 and the adhesive layer 4 is reduced ([0064], last 8 lines). However, Fujikawa is silent as to the range of bonding energy. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain a bonding energy between the anti-adherent film and the adhesive layer to be lower than about 1.2 J/m2 in order to easily peel off the adhesive layer without damaging the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 4, Fujikawa teaches steps a) and/or b) are carried out in an enclosure saturated with the first solvent ([0033], lines 1-3).
Regarding to claim 5, Fujikawa teaches step d) is carried out by application of a heat treatment ([0034], lines 10-13; [0049], last 4 lines).
Regarding to claim 6, Fujikawa teaches the support substrate is selected from silicon, silica, glass, sapphire, SiC, germanium, a III-V material, a piezoelectric material or a metal, the anti-adherent film comprises an anti-adherent material and the adhesive layer comprises an organophilic material ([0031], lines 1-4; [0033], lines 1-7; [0036], lines 4-7; [0065], last 5 lines).
Regarding to claim 7, Fujikawa teaches a method for manufacturing a detachable substrate, the method comprising the steps of:
k) providing the handle substrate obtained according to claim 1 (Fig. 3),
1) providing a substrate comprising a front face and a rear face, the rear face being intended to receive electronic components (Fig. 4, element 6),
m) setting the front face of the substrate and an exposed face of the adhesive layer of the handle substrate in contact, so as to obtain a detachable substrate by temporary bonding of the substrate to the handle substrate (Fig. 5, [0037], lines 1-8).
Regarding to claim 8, Fujikawa teaches after step m), a step n) of heat treatment for reinforcing the bonding between the substrate and the handle substrate ([0037], last 3 lines).
Regarding to claim 9, Fujikawa teaches after step m), a step o) of applying to the rear face of the substrate at least one treatment step intended for the manufacture of electronic components, such as a rectification, a thinning, a chemical-mechanical polishing, an etching, a dielectric or metal deposition, a patterning, a passivation, a heat treatment, or a combination of at least one of these treatments ([0043], lines 1-5).
Regarding to claim 10, Fujikawa teaches a step p) of detachment at the interface between the anti-adherent film and the adhesive layer so as to detach the substrate ([0065], lines 6-10).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “step c) is carried out when said face of the film has a water drop angle smaller than 65 degrees during the deposition of the liquid formulation at step c), so as to avoid any risk of dewetting of the liquid formulation” in combination with the limitations recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828